                                                                             E-FILED
                                              Thursday, 16 January, 2020 02:37:42 PM
                                                        Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

WESTFIELD INSURANCE                 )
COMPANY,                            )
                                    )
          Plaintiff,                )
                                    )
     v.                             )     No. 16-cv-3298
                                    )
INDEMNITY INSURANCE                 )
COMPANY OF                          )
NORTH AMERICA, et al.,              )
                                    )
          Defendants.               )
                                    )
                                    )
INDEMNITY INSURANCE                 )
COMPANY OF                          )
NORTH AMERICA,                      )
                                    )
          Plaintiff,                )
                                    )
     v.                             )     No. 14-cv-3040
                                    )
HOLLIS SHAFER et al.,               )
                                    )
          Defendants.               )

                            OPINION

SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE:

     Pending before the Court is Defendant/Counter-Plaintiff Star

Insurance Company’s (Star) Submission of Damage Calculations,

Including Prejudgment Interest (as Ordered by the Court) (Case No.
                            Page 1 of 6
16-3298 d/e 115, Case No. 14-3040 d/e 126) (Star Submission),

and Indemnity Insurance Company of North America’s (Indemnity)

Response and Objection to Calculation of Star Insurance Company

(Case No. 16-3298 d/e 116, Case No. 14-3040 d/e 127) (Indemnity

Objection). Star and Westfield Insurance Company (Westfield) paid

the costs to defend the Defendants in an underlying action Alvin

Marsh, et al. v. Brian R. Bradshaw, et al., Scott County, Illinois

Case No. 2010-L-3 (Underlying Action or Marsh Litigation). This

Court determined that Indemnity is obligated to pay a pro rata

share of the defense costs to Star and Westfield, plus prejudgment

interest. Opinion entered October 28, 2019 (Case No. 16-3298 d/e

111, Case No. 14-3040 d/e 121) (Summary Judgment Opinion).

     The Court directed the parties to meet, confer, and submit an

agreed calculation of the fees and costs paid by Westfield and Star

to defend the Underlying Action, the pro rata share owed by

Indemnity to Westfield and Star, and the appropriate amount of

prejudgment interest. If the parties could not agree, the Court

directed the parties to file their own calculations. The Court would

then resolve the dispute and enter final judgment. Id. at 64-65.



                             Page 2 of 6
     Indemnity and Westfield agreed that Indemnity’s pro rata

share of defense costs paid by Westfield and prejudgment interest

totaled $535,466.22. Agreed Calculation Regarding Fees and Costs

Pursuant to Opinion Dated October 28, 2019 (Case No. 16-3298

d/e 113, Case No. 14-3040 d/e 123), at 2. Star did not agree to the

$535,466.22 figure as Indemnity’s pro rata share of its defense

costs and accrued prejudgment interest. Pursuant to this Court’s

instructions, Star filed its own calculations in the Star Submission.

Star calculates Indemnity’s pro rata share and prejudgment interest

to be a total of $576,506.20. Star Submission, at 5.

     Star claims that Indemnity’s pro rata share plus prejudgment

interest is $41,039.98 more than the amount that Indemnity and

Westfield agreed upon. A significant part of this difference in the

calculations relates to whether Indemnity should reimburse Star for

the $54,915.72 in fees and costs Star paid to the law firm of Paule

Camazine and Blumenthal (Paule Firm). See Plaintiff Star

Insurance Company’s Motion for Summary Judgment (Case No. 16-

3298 d/e 93) (Star Summary Judgment Motion) (Case No. 14-3040

d/e 103), at 16. Indemnity disputes whether the Paule Firm

defended the Defendants in the Underlying Action.
                             Page 3 of 6
     Star relies on evidence that conflicts on whether the Paule

Firm represented the Defendants in the Underlying Action. Star

relies on an affidavit of Star’s counsel in this action Mark

Zimmerman submitted as Exhibit V in support of the Star

Summary Judgment. Star Submission, at 2. Attorney Zimmerman

stated in this affidavit, in pertinent part:

     2.    Attached hereto as Exhibit A are true and correct
     copies of invoices from the Paule Camazine &
     Blumenthal, P.C. ("Paule Camazine") law firm that were
     contained in Star's claim file and produced by Star in
     this litigation. The Paule Camazine Invoices reflect
     certain fees and costs incurred in defending [Defendants]
     in the Marsh Litigation.

Star Summary Judgment Motion, Exhibit V, Affidavit of Mark

Zimmerman, ¶ 2. Zimmerman states that the fees were incurred in

defending the Underlying Action. Star, however, also relies on the

affidavits of attorneys Edward Dwyer and Stephen Kaufmann, from

the law firms of Hodge, Dwyer, and Dwyer and Hepler Broom.

Dwyer and Kaufmann state that their two law firms represented the

Defendants in the Underlying Action. Star Summary Judgment

Motion, Exhibit R, Affidavit of Edward W. Dwyer in Support of Star

Insurance Company’s Motion for Summary Judgment dated June 6,

2019, ¶¶ 2-3, Exhibit U, Affidavit of Edward W. Dwyer dated June
                               Page 4 of 6
1, 2019, ¶¶ 3-6, and Exhibit T, Affidavit of Stephen R. Kaufmann,

¶¶ 3-6. Dwyer and Kaufmann nowhere indicate that the Paule Firm

defended the Defendants in the Underlying Action.

     At this point, the Court cannot tell whether the Paule Firm

represented the Defendants in the Underlying Action, represented

Star, or represented some other client in connection with the

Underlying Action. Given the conflicting evidence, the Court cannot

tell whether Indemnity should be required to pay a pro rata share of

the fees that Star paid to the Paule Firm. The Court requires

additional evidence clarifying the nature of the Paule Firm’s

participation in the Underlying Action.

                           CONCLUSION

     THEREFORE, the Court directs Star Insurance Company

to submit competent evidence, either affidavits or declarations

from persons with personal knowledge or other competent

documentary evidence, to establish the nature of Paule Firm’s

involvement in the Underlying Action, including the identity of

its client and the nature of the work performed for that client.

Such information is necessary before the Court can determine

whether Indemnity should be required to pay a pro rata share
                             Page 5 of 6
of the Paule Firm’s fees and costs included in Star’s

calculation. The Court directs Star Insurance Company to

submit such evidence by February 21, 2020.

ENTER:   January 16, 2020



                        s/ Sue E. Myerscough
                    UNITED STATES DISTRICT JUDGE




                           Page 6 of 6
